588 F.2d 1144
Madalyn Murray O'HAIR, Plaintiff-Appellant,v.Jon MURRAY et al., Plaintiffs,v.W. Michael BLUMENTHAL, Secretary of the Treasury, et al.,Defendants-Appellees.
No. 78-2101

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 5, 1979.
Madalyn Murray O'Hair, pro se.
Jon Garth Murray, pro se.
Paul D. Funderburk, Austin, Tex., for plaintiff-appellant.
Barbara Allen Babcock, Asst. Atty. Gen., Dept. of Justice, Washington, D. C., Ronald R. Glancz, Mauricio A. Flores, Attys., Jamie C. Boyd, U. S. Atty., San Antonio, Tex., for defendants-appellees.
Patton G. Lochridge, Austin, Tex., David J. Anderson, Dept. of Justice, Washington, D. C., John L. Hill, Atty. Gen., State of Texas, Austin, Tex., for intervenor.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
Plaintiffs question the constitutionality of 36 U.S.C. § 186 making "In God We Trust" a national motto; of 31 U.S.C. §§ 324 and 324(a) requiring the imprinting of the motto on the coin and currency of the United States; and of 18 U.S.C. §§ 331 and 333, which provide criminal penalties for removal of the national motto from United States coin and currency.


2
Pretermitting the issues of standing and case or controversy, which are not free from doubt, we affirm on the opinion of the district court, O'Hair et al v. Blumenthal et al., 462 F. Supp. 19 (W.D.Tex., 1978).



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I